Citation Nr: 1107986	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-35 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral peripheral neuropathy, to include as a direct result of exposure to herbicides in the Republic of Vietnam.  

3.  Entitlement to service connection for a dermatologic condition, to include as a direct result of exposure to herbicides in the Republic of Vietnam.  



REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1965 to November 1967, to include active duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran appeared at a Videoconference hearing in January 2011.  A transcript is associated with the claims file.

The Veteran has been diagnosed as having coronary artery disease which has required surgical/medical intervention.  As the Veteran served in Vietnam, the record raises a claim of service connection for this condition on the basis of presumed exposure to herbicides.  The claim is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran in this case alleges that he has bilateral peripheral neuropathy, bilateral hearing loss, and a dermatologic condition as a result of his active service in the U.S. Marine Corps.  With regard to the hearing loss, the Veteran states his opinion that a current hearing loss disability is the result of exposure to loud noises while serving as an aviation fuel handler, to include exposure to small arms fire in Vietnam.  The Veteran further alleges that his current dermatologic condition and neuropathy are directly related to exposure to herbicide agents in Vietnam.  Prior to final adjudication of these contentions, further evidentiary development is required.  

With respect to the neuropathy and dermatology claims, the Board notes that only acute neuropathy and chloracne are conditions subject to presumptive service connection, and that those conditions must manifest within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not allege that his neuropathy is acute, or that he has chloracne; however, he has submitted evidence which, at least potentially, relates his current skin and neurological conditions to herbicide exposure directly.  That is, the Veteran contends that there are grounds for service connection on a direct basis, irrespective of the regulations applicable for presumptive service connection based on exposure to herbicides in Vietnam.  See 38 C.F.R. § 3.303.  Indeed, the Veteran has submitted private medical records that raise the possibility of a link between exposure to herbicides and current skin and neurological disorders.  An October 2004 private medical report states that there is a neurologic problem in the lower extremities, and that Agent Orange exposure is "possibly" an etiology.  The examiner, after assessing the Veteran as having peripheral neuropathy, stated that "this may well be related to this exposure to Agent Orange during the Vietnam War."  With regard to a skin condition, a March 2006 private medical note includes a diagnosis of porphyria as a "possible" consequence of "military exposure to Agent Orange."  

The private reports of 2004 and 2006 raise the possibility that current skin and bilateral lower extremity neurological conditions are related to the Veteran's presumed exposure to herbicides in service (service personnel records confirm that the Veteran did have service in Vietnam).  As this is the case, the claims must be remanded to an appropriate specialist to determine if there is a relationship between herbicide exposure and current neurological and dermatological disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding hearing loss, the Veteran has demonstrated through submission of his service personnel records that he was exposed to loud noises in service.  The Veteran's DD Form 214 reflects service as an aviation fuels specialist, and his confirmed service in Vietnam makes the alleged exposure to small arms fire credible.  The Veteran states that he had some hearing protection while working as a flight deck crewman aboard amphibious ships, but that this was more limited while serving on the ground in Vietnam.  In any case, the Board concedes that the Veteran was exposed to loud noises during his period of active service.  

In recognition of the Veteran's noise exposure, he was scheduled for a VA audiological examination to address etiology of his current hearing loss.  An opinion was returned, dated in September 2008, which purported to address the causal origin of hearing loss.  In the associated report, the examiner documented the Veteran's noise exposure in service and subsequent to discharge, and then stated that it was less likely as not that current hearing loss was related to service.  For a rationale, the examiner stated that her opinion was "based on clinical experience, evidence reviewed in the records, and evidence provided by the Veteran."  The examiner did not specify what evidence led her to her opinion, and essentially gave no rationale in coming to her opinion other than stating that she is an audiologist who reviewed the record.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims stated that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion exists (not the mere fact that the claims file was reviewed).  Given this jurisprudential precedent, the Board must conclude that the audiology opinion of record fails to meet the legal standard of an adequate examination.  As VA has a duty to provide the Veteran with such an examination, the case must be remanded for a new, comprehensive audiology examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for comprehensive VA audiology, neurology, and dermatology examinations for the purposes of determining the etiology of his hearing loss, peripheral neuropathy, and skin condition.  In this regard, the audiology examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss had its origins in service-to include whether it was caused by acoustic trauma in service.  The neurology and dermatology examiners must provide an opinion as to whether it is at least as likely as not that the Veteran's peripheral neuropathy and skin disability (to include porphyria) had their or, peripheral neuropathy in the lower extremities, and a skin condition (to include porphyria) had their origins in service, to include exposure to herbicides.  A detailed rationale must accompany each conclusion reached.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


